What purports to be a transcript of the proceedings in this cause is certified by the Clerk as follows:
"THE STATE OF TEXAS
COUNTY OF ANDERSON:
I, E. L. Daly, Clerk of the County Court Anderson County, Texas, do hereby certify that the foregoing is a correct list of all criminal actions decided in the County Court of said County at its October Term A.D. 1927, in which the defendant appealed to the Court of Appeals of said State.
WITNESS my signature and seal of office this the 27th of February A.D. 1928.
(Signed) E. L. Daly, Clerk, County Court, Anderson County, Texas." *Page 180 
This does not comply with Art. 2282, Revised Statutes, 1925, and Art. 841, C. C. P.
Motion has been made by the State's Attorney to dismiss the appeal because no certificate appears to the transcript. The purported transcript contains the only statement of facts accompanying the record.
There being no record properly before this Court for consideration, the State's motion is granted and the appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.